857 F.2d 787
10 ITRD 1687, 6 Fed. Cir. (T) 179
NEC AMERICA, INC., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
Appeal No. 88-1258.
United States Court of Appeals,Federal Circuit.
Sept. 28, 1988.

Appealed from:  U.S. Court of International Trade.
Edward N. Glad, Glad & Ferguson, Los Angeles, Cal., argued, for plaintiff-appellant.
Saul Davis, Commercial Litigation Branch, Dept. of Justice, New York City, argued, for defendant-appellee.  With him on the brief were John R. Bolton, Asst. Atty. Gen., David M. Cohen, Director, Washington, D.C., and Joseph I. Liebman, Atty. in Charge, Intern. Trade Field Office, New York City.
Before ARCHER and MAYER, Circuit Judges, and BALDWIN, Senior Circuit Judge.
ARCHER, Circuit Judge.


1
This appeal is from the judgment of the United States Court of International Trade classifying certain "paging receivers" under item 685.24 of the Tariff Schedules of the United States. 681 F.Supp. 862.


2
The same merchandise presented in this case was the subject of classification in NEC America, Inc. v. United States, 8 CIT 184, 596 F.Supp. 466 (1984),aff'd, 760 F.2d 1295 (Fed.Cir.1985) (NEC I ).    Chief Judge Re again reached the same conclusion we previously affirmed in NEC I.


3
We have considered the arguments of the appellant but, for the reasons expressed in the opinion below, we conclude that the holding of NEC I was not erroneous.  Accordingly, we affirm the judgment in this case.


4
AFFIRMED.